        Case 1:17-cr-00096-CCC Document 84 Filed 08/04/20 Page 1 of 1



                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                    :   CRIMINAL NO. 1:17-CR-96
                                            :
             v.                             :   (Judge Conner)
                                            :
GERMAINE D. HILL (1),                       :
                                            :
                    Defendant               :

                                       ORDER

      AND NOW, this 4th day of August, 2020, upon consideration of the motion

(Doc. 68) by defendant Germaine D. Hill for compassionate release and reduction

of sentence under 18 U.S.C. § 3582(c)(1)(A)(i), and for the reasons set forth in the

accompanying memorandum of today’s date, it is hereby ORDERED that Hill’s

motion (Doc. 68) is DENIED.



                                        /S/ CHRISTOPHER C. CONNER
                                        Christopher C. Conner
                                        United States District Judge
                                        Middle District of Pennsylvania
